Citation Nr: 0631866
Decision Date: 10/13/06	Archive Date: 01/31/07

DOCKET NO. 04-28 682A                       DATE OCT 13 2006


On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and/or anxiety.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals, (Board) on appeal from a March 2003 rating decision of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the veteran's claim for service connection for sleep apnea, a psychiatric disability, and migraine headaches. He was also denied entitlement to a TDIU.

In February 2004, the veteran testified before a decision review officer at the RO. In July 2006, he testified via videoconference before the undersigned Veterans Law Judge. Copies of the transcripts have been associated with the claims folder.

The veteran has also perfected an appeal of the RO's March 2003 denial of service connection for migraine headaches. However, at his July 2006 Board hearing, this
claim was withdrawn by the veteran and his representative, who noted that service connection for (non-migraine) headaches has already been awarded. Therefore, this issue is no longer before the Board. See 38 C.F.R. § 20.204 (2006).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The veteran seeks service connection for sleep apnea and a psychiatric disability, as well as a TDIU. According to his July 2006 hearing testimony, he was recently

- 2 



awarded Social Security Disability benefits based on his physical and mental disabilities. VA is obligated to make reasonable efforts to assist a claimant in obtaining records necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002). This duty includes obtaining pertinent evidence, to include Social Security Administration records, identified by the veteran. 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2006); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran has also stated that he has received recent VA medical treatment for a psychiatric and other disabilities. These records must also be obtained as part of VA's duty to assist a claimant. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006). Therefore, these issues must be remanded in order for VA to meet these statutory obligations.

Finally, the veteran has also perfected an appeal of his TDIU claim, denied by the RO in March 2003. However, because this issue is inextricably intertwined with other claims being remanded by the Board, it will be deferred pending resolution of the these other issues. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the Social Security Administration and request medical records related to the veteran's claim for Social Security Disability benefits. If no such records are available, that fact should be noted for the record.

2. The AMC should also obtain any VA medical treatment records from the North Little Rock VA medical center since June 2003, which are not already of record. All records obtained should be added to the claims folder.

3. Thereafter, the RO should again consider the veteran's pending claims in light of any additional evidence added to the record. The veteran's pending TDIU claim should

- 3 



be reconsidered only after his other claims are readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5l09B, 7112 (West Supp. 2005).

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

-4



